Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Currently, claims 1-29 are pending in the instant application.   This action is written in response to applicant’s correspondence submitted 03/12/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
The double patenting rejection of claims 1-29 over US Patent 10793893, US patent application 17009250, and US patent application 17025918 is withdrawn in view of the filing of the terminal disclosure on 3/12/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/182672, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims recite a human patient who is a carrier of two normal function N-acetyl transferase 2 alleles.  Dependent claims recite wherein the two normal function NAT2 alleles are wild type alleles.  The prior filed application ‘672 does not provide support for normal function NAT2 alleles and does not provide support that NAT2 alleles that are wild type alleles are normal function NAT2 alleles.  ‘672 discloses slow and fast acetylator alleles of NAT2 but does not disclose that either a fast or a slow acetylator allele is a normal function allele.  Therefore ‘672 fails to provide support for the recitation of a normal functional allele. The effective filing date of the instant application is 9/18/2020.
	Response to Arguments
The response traverses the rejection on pages 5-7 of the remarks mailed 03/12/2021.  The response asserts that ‘672 application further discloses that a fast allele includes the wild-type NAT2 allele and points to para 160 of ‘672 and discloses that an individual with two fast alleles is a fast acetylator and points to para 168 of ‘672.  The response further asserts that ‘672 application discloses that replacement of nucleotides at specific locations in wild type NAT2 allele results in slow acetylator alleles with impaired acetylation (see para 322).  The response asserts that a POSA would have understood that fast allele, such as a wild type allele have 
	While the response asserts that a POSA would understand that fast allele, such as wild type alleles have normal acetylation function and the general knowledge in the art confirms, and points to Sabbagh et al,  that a POSA would have this understanding that reading ‘672 application would understood that it discloses  normal function NAT2 alleles as recited in the claims and understood that normal function NAT2 alleles include WT allele.  This response has been reviewed but not found persuasive.  Sabbagh teaches most association findings of NAT2 are difficult to replicate and inconsistences relate to the fact that studies functions on candidate polymorphisms (see pg. 1-2).  Sabbagh further teaches that haplotypes of NAT2 are necessary within and between human populations and looks at haplotype diversity and LD structure of NAT2 worldwide to enable population specific htSNP sets, therefore Sabbagh demonstrates the variability with NAT2 however Sabbagh does not teach subjects who are carriers of two normal function alleles are wild type alleles at any position while other positions can comprise non-wild type alleles.  The breadth of the claims are not limited to specific locations within NAT2 nor are the claims limited to specific function of NAT2 gene.  Sabbagh does not provide support that a POSA would understand that a subject who is a carrier of any normal function at any position within NAT2 would necessarily be a fast acetylator and thus ‘672 does not provide support given ‘672 is directed solely to genotyping for slow and fast acetylator. Ruiz et al. teaches the effect of NAT2 variant alleles may vary by substrate for example, NAT2*7 allele can cause a different effect in N-acetyltransferase activity toward 2-aminofluorene and to sulfamethazine, providing evidence that “normal function” varies not only within the allele but also the substrate (see pg. 3, 2nd column).  McDonough (Pharmacogenet Genomics, 2014, 24:409-425) teaches there are 88 st column).  McDonagh further teaches that a phenotype associated with a particular variant or allele may be specific to particular drugs and designated phenotypes of NAT2 alleles are not always consistent in all studies (see pg. 415, 2nd column).  McDonaugh teaches that genotyping for other positions is required to confirm that it is the only variant in order to rule out other positions and teaches that rs1799929 allele T is present in several slow and fast alleles but does not affect acetylation activity when present alone.  McDonaugh further teaches that *4 is often referred to as wild type and teaches that studies genotype for several variants and if not seen the individual is said to have *4 allele the NAT2*4 group may include more rare variants that have not be sequences (see table 1).   McDonaugh teaches that the presence of a wild type allele does not necessarily render a subject with a phenotype for fast or slow acetylation. Therefore a POSA would not necessarily understand that the presence of a wild type allele results in a normal function allele and that ‘672 provides support for a subject who is a carrier of a normal function allele of NAT2.    While  para 322 states other NAT2 gene mutations are induced by replacement of a wild type allele nucleotide sequence at position 192, 282, 341, 434, 481, 590, 813, 845, 857 these mutations cause impaired acetylation, this does not provide support for a subject who is a carrier of two normal function NAT2 alleles.  This para further states that 191, 481, 590, and 857 account for all slow acetylators and a subject can be tested for these mutations in order to determine whether they are slow acetylators however the disclosure does not teach these NAT2 polymorphisms for slow or fast acetylator status, much less normal function alleles.   These teaching do not disclose that a carrier of a wild type allele at any position within NAT2 would be a normal function because the allele.  Para 322 only provides support for positions which comprise allele that are known to be slow acetylators however this does not provide support for a carrier of a normal function allele.  Furthermore being a carrier of a wild type allele does not necessarily render a subject a fast acetylator.  For example, table 5 demonstrates carriers that comprise two fast alleles at two different positions, subjects 3 and 4 in part I comprise heterozygous allele and therefore will have two normal function allele at position 341 and 282, the subject however has a slow acetylator phenotype.   The claims are not limited to a subject who is a carrier of two normal alleles at the same position nor do the claims limit the subject who has every single allele as a fast allele.  ‘672 does not provide support for breath of the claim, the claim is not limited to a specific position and broadly encompasses any position and encompasses a subject who is a carrier of two normal function alleles of NAT2 at any position. For these reasons and reasons the priority is denied and the effective filing date as indicated in previous office action in maintained. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the the claims recite normal function NAT2 alleles however the specification provides no antecedent basis for a normal function NAT2 allele.  While the specification discloses wild type alleles for NAT2 and discloses fast and slow acetylator alleles the specification does not provide any indication of which allele would be result in a normal function of NAT2 as both wild type and mutant alleles result in either fast or slow acetylation and the specification does not indicate which, if any results in a normal function of NAT2. 
Response to Arguments
The response asserts that the disclosure of the present application is identical to that of ‘672 application and the specification provides antecedent basis for normal function NAT2 alleles for the reasons provided regarding the benefit of priority.  This has been addressed in the response to argument in section 4 above.  For the reasons stated above based on the breadth of the claims and the lack of antecedent basis in the instant specification, the object is maintained. 

Maintained Rejections
Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 1, 20, and 28 is rejected for the recitation of a human patient who is a carrier of two normal function NAT2 alleles.  The recitation of two normal function NAT2 alleles renders the claim vague and indefinite.  It is unclear what constitutes is a normal function NAT2 allele and it is not an art recognized term to describe an allele.  NAT2 alleles are classified as either slow or fast acetylators but there is no indication which allele will result in a normal function NAT2 as one allele results is fast acetylation of NAT2 while another allele results in slow acetylation of NAT2 and there is no indication of which allele is considered the “normal” function allele.  While the specification discloses fast and slow acetylator alleles of NAT2, the specification provides no guidance on which allele is a normal function allele of NAT2. Because the term “normal function” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to NAT2, one of skill in the art cannot determine the meets and bounds of the claimed subject matter
 Additionally, the recitation of a patient who is a carrier in claims 1, 20, and 27 sets forth a characterization of the patient and none of the process steps require determining or knowing the genotype of the subject.  While the claim recites the patient is a carrier of two normal function NAT2 alleles, it is not recited or required in practicing any of the steps to determine the allele and it is unclear when it was determined how it was determined and how this related to the active process step of the claim.  While the claims requires the patient has the genotype but it is not recited in the active process step it is unclear when or how this limitation was performed and how it limits the claimed process step and one of ordinary skill in the art would not be apprised of infringing on the claimed method.  According the recitation of a patient who is a carrier of two 
Response to Arguments
The response asserts that as discussed in the remarks previously a POSA would have understood that fast NAT2 alleles are normal function NAT2 alleles and thus recitation of normal function NAT2 alleles is clear.  This response has been reviewed but not found persuasive.   For the reasons stated above, a POSA would not necessarily understand the full breadth of the claimed invention of a subject who is a carrier of two normal function NAT2 alleles is clear.  The claim is drawn to a subject who is a carrier of any two normal function NAT2 alleles, even arguendo if a POSA would understood that fast NAT2 alleles are normal function allele the claim is still unclear because it is unclear if the claim requires 2 normal function alleles at the same position, at two different positions or some other combination and the POSA would not know the metes and bounds of the claimed invention and one of ordinary skill in the art would not be apprised of infringing on the claimed method.  Additionally, as addressed in the rejection, the recitation of a patient who is a carrier of two normal function NAT2 alleles without any recitation of determining an allele in the active process steps renders the claim indefinite. For these reasons and reasons of record the rejection is maintained. 

Maintained Rejection
Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is a written description rejection.  This rejection was previously presented and is rewritten below. 
The claimed methods are drawn to methods of treating a human patient diagnosed with Lambert-Eaton myasthenic syndrome comprising administering 3,4-DAP to a human patient who is a carrier of two normal function NAT2 alleles.  Dependent claims require where the two normal function NAT2 alleles are wild type alleles.   The claims therefore encompass any genotype of NAT2 enzyme that results in a normal function NAT2 allele. When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the analysis of an enormous and wide variety of nucleic acid sequences. The claims are broadly drawn to a method that encompass a plurality of nucleic acids an extremely large genus of variants of large genus of NAT enzymes with any nucleotide content (A or G or C or T) at any position in human subjects but requiring a wild type allele (claim 2, 21, and 29). Additionally the claims are broadly drawn to any allele of NAT2 that results in a normal function of NAT2.  Thus the claims encompass the detection of any of the many different nucleic acids, including any 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. The specification does not teach any normal function NAT2 allele.  The specification discloses only fast and slow acetylator alleles of NAT2 but does not disclose which of these alleles results in a normal function NAT2 allele.  While the instant specification provides seven SNPs in NAT1 gene and 4 SNPs in NAT2 gene, the instant specification provides analysis of only T341C and C282T with phenotype status of slow or fast acetylator (see table 4 and 5) however the specification provides no description on which allele is a normal function NAT2 allele.  In fact the specification demonstrates that all of the discloses alleles result in functional NAT2 however some alleles result in a fast or slow acetylation however all the alleles function and thus would be encompassed as normal.  The specification does not disclose a single allele that is normal.  The specification discloses wild type alleles as fast acetylator but there is no indication that a fast acetylation is a normal function as a fast metabolism is not normal metabolism. The specification does not provide a representative number of alleles that are wild type alleles and are normal function NAT2 alleles. 
In the instant case, the specification provides only the alleles of T341C and C282T with slow and fast acetylator status. The specification does not provide any characteristics that would allow one to identify any particular alleles that are normal function alleles of NAT2.   . Although the specification describes 4 alleles within NAT2 in humans, the specification does 
Therefore the genus is drawn to a large number of potential positions in the nucleic acid structure and markers and when the claims are analyzed in light of the specification, the instant invention encompasses having one or more of an enormous and wide variety of allelic variants with the functionality of a normal function NAT2. Nucleic acids and phenotypes of such a large genus have not been adequately described by the instant specification.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. The instant specification provides a listing of 4 SNPs within NAT2. However, the specification has not provided which of these SNPs functionally normally.  The specification has not provided the critical structure to determine which SNPs or phenotypes are normal function alleles.
Herein, no common element or attributes to distinguish the polymorphic sites of the genus. No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations of normal function NAT2 allele are provided.

As the specification does not disclose a representative number of alleles or genotypes of NAT2 enzymes that result in a normal function allele, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods require administering 3,4-DAP to a patient who is a carrier of two normal function NAT2 alleles.   
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The response traverses the rejection on pages 8-9 of the remarks mailed 03/12/2021.  The response asserts that a POSA would have understood the application as filed teaches that fast alleles are normal function NAT2 alleles.  The response further asserts that the wild-type allele for NAT2 is disclosed in the application and known in the art NAT2 allele *4.  The response points to para 322 of the application for support for slow acetylator alleles.  The response further asserts that general knowledge in the art confirms that POSA has this understanding and points to Kuznetsov et al. that consensus has been reached on association between NAT2 genotype and phenotype and thus a POSA would have understood the teaching of the application as filed and general knowledge in the art that normal function alleles were readily identifiable by the absence of mutations associated with the slow acetylator phenotype. The response further asserts that a POSA would have understood from the teachings of the application as filed and general 
With regard to the prior art teaching and POSA, as addressed above, Ruiz et al. teaches the effect of NAT2 variant alleles may vary by substrate for example, NAT2*7 allele can cause a different effect in N-acetyltransferase activity toward 2-aminofluorene and to sulfamethazine, providing evidence that “normal function” varies not only within the allele but also the substrate (see pg. 3, 2nd column).  McDonagh (Pharmacogenet Genomics, 2014, 24:409-425) teaches there are 88 NAT2 alleles and teaches rapid alleles in addition to NAT2*4 have been identified recently and heterozygous genotypes seem to display differences in phenotype compared to homozygous rapid genotypes (see pg. 415, 1st column).  McDonagh further teaches that a phenotype associated with a particular variant or allele may be specific to particular drugs and designated phenotypes of NAT2 alleles are not always consistent in all studies (see pg. 415, 2nd column).  McDonaugh teaches that genotyping for other positions is required to confirm that it is the only variant in order to rule out other positions and teaches that rs1799929 allele T is present in several slow and fast alleles but does not affect acetylation activity when present alone.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12, 14, 17, 20-23, 26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haroldsen (Pharmacology Research and Perspectives, 2014, 3(1), e00099, pp 1-13).  The status of the application as subject to AIA  35 U.S.C. 102 was incorrect and the AIA  status of this application has been updated.  This rejection was previously presented and is rewritten and applied under AIA .
.  
Response to Arguments
The response asserts that the present application is entitled to Applicant’s claimed benefit of priority for reasons stated in the remarks to priority and therefore Haroldsen is not available as prior art.  This response has been reviewed but not found persuasive.  Applicant is not entitled to claimed benefit of priority for the reasons addressed above, for these reasons Haroldsen is available as prior art and the rejection is maintained. 
Claims1-7, 9-12, 14-17, 19-26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flet (J Neurol, 2010, vol 257, pp 937-946).  The status of the application as subject to AIA  35 U.S.C. 102 was incorrect and the AIA  status of this application has been updated.  This rejection was previously presented and is rewritten and applied under AIA 
st column) (claim 19). While Flet does not teach determining the function of NAT2, at least some of the subjects disclosed by Felt will necessarily have a normal function NAT2 allele, including two wild type alleles at any position within NAT2.  It is considered to be an inherent feature in at least some members of the group that the patients will comprise normal functional NAT2 alleles and the ordinary artisan would understand that it is scientifically impossible that in all the subjects taught not a single one comprises a normal function NAT2 or lacks any two wild type allele on NAT2 allele. As discussed in MPEP 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention but only that the subject matter is in fact inherent in the prior art reference. 
Response to Arguments
The response traverses the rejection on pages 10-11 of the remarks mailed 03/12/2021.  The response asserts that the examiner has improperly based an analysis of inherency on all of the 669 patients discussed in Flet.  The response asserts that the claims do not require treating a patient but treating a patient diagnosed with Lambert-Eaton myasthenic syndrome.  The response asserts that Flet does not teach 669 patients diagnose with LEMS instead only three patients in Flet suffered from LEMS and the examiner has no basis for arguing that the three patients with LEMS inherently had two normal function alleles.  This response has been reviewed but not a human patient and the active process step of the claim does not correlate back to the preamble.  Specifically the claims recite a human patient and not the human patient and therefore the claim does not require that a human patient that is administered 3,4-DAP is the human patient diagnosed with LEMS in need of treatment thereof.  The body of the claim does not depend on the preamble for completeness but instead the process steps are able to stand alone and the recitation of treating a human patient diagnose with LEMS in need thereof is a statement of purpose and does not result in a manipulative difference in the method steps of the claims, none of the process steps require the human patient or a human patient diagnose with LEMS.  Accordingly the process steps are able to stand alone and therefore the preamble limitation is not accorded patentable weight.    As such Flet teaches administering 3,4-DAP to 699 patients and within this population of patients there will inherently be patients who are carriers of two normal function NAT2 alleles.  Furthermore even in the patient population of 3, as argued by applicant for the LEMS subjects, these patients will necessarily be carriers of two normal function NAT2 alleles.  The prior art demonstrates that even in wild type NAT2, NAT2*4, there will be two normal function alleles present within the gene and even in slow acetylator, there will be both wild type and variant alleles present, specifically the entire NAT2 gene does not comprise variant alleles and therefore every patient will be carriers for two normal function NAT2 alleles.  It is noted that the claims do not require determining a specific allele at a specific location within NAT2 nor are the claims limited to a specific acetylator type for NAT2, the claims merely require that the patients are carriers of two normal function NAT2 alleles and the state of the art 
	With regard to the declaration, the declaration of Hein was a different fact pattern than the rejection above.  The rejection above is based on the breadth of the claimed invention, specifically the claims require that a patient who is a carrier of two normal function NAT2 alleles, the claim is not limited to a specific allele nor is the claim limited to a patient that has LEMS, as such the declaration of Hein is not found persuasive as the fact pattern for the instant rejection is not the same as the fact pattern presented in the ‘672 application.
	For these reasons and reasons of record this rejection is maintained.
Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 13, 18, and 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Flet (2010) in view of Wirtz (Clinical Pharmacology and Therapeutics, 2009, Vol 86, No 1, pp 44-48).

However, Wirtz teaches administering 3,4-DAP as an infusion (see study design and randomization). 
The two teachings of Flet and Wirtz show that treatment can be conducted at different dosing using different delivery methods throughout the day.  Flet demonstrates the maximum dose is 100mg of 3,4-DAP.  Wirtz demonstrates administering 3,4-DAP as an infusion.  Determining the optimum condition for performing a method step is well within the skill of the art and the ordinary artisan would have been motivated to determine the optimal dosing of the 3,4-DAP to include 100mg and to include the optimal delivery either tablet or infusion. As discussed in MPEP 2144.05(11), “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, “[where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges, by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)”. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was .
Response to Arguments
The response traverses the rejection on page 12 of the remarks and asserts that Flet does not teach the claimed methods and Wirtz does not overcome Flet’s failure to teach the subject matter of the independent claims.  This response has been thoroughly reviewed but not found persuasive.  Flet does not each the subject matter of the independent claims for the reasons addressed above.  Flet in view of Wirtz render the claim unpatentable and the rejection is maintained for reasons of record. 



Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634